Citation Nr: 0323527	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for residuals of an 
appendectomy.


WITNESSES AT HEARING ON APPEAL

Appellant and son.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran had active service from August 1946 to January 
1947, from November 1950 to November 1952, and from July 1954 
to April 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the RO in 
Albuquerque, New Mexico, which denied service connection for 
a lung disorder and for residuals of an appendectomy.
 

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In January 2003, the Board undertook additional development 
in this case which included contacting the National Personnel 
Records Center (NPRC) in order to obtain the veteran's 
service medical records.  To date, there is no indication in 
the file that a response was received from the NPRC regarding 
the request for the veteran's service medical records.  

In May 2003, the Board received VA Form 21-4142, 
Authorization and Consent to Release Information to VA.  On 
this form the veteran indicated that he received treatment 
for his lungs at the VA Medical Center (VAMC) in Albuquerque, 
New Mexico, in November 2001.  A review of the claims folder 
reveals these records are not in the file.  The RO should 
contact the VAMC in Albuquerque, New Mexico, and obtain the 
veteran's medical records pertaining to treatment for a lung 
disorder.  The veteran testified during a September 2002 
hearing that he received all of his pulmonary treatment 
through the Albuquerque, VAMC. 

Furthermore, the Board finds that a VA examination is needed 
to ascertain whether the veteran currently has a discernible 
appendectomy scar and, if so, to describe any residual 
manifestations, such as tenderness or pain at the site of the 
scar.  An examination should be scheduled for the veteran at 
the appropriate VA facility.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should again contact the 
NPRC and attempt to obtain any 
available medical records pertaining to 
the veteran.  The request should 
specifically request the veteran's 
outpatient and inpatient records during 
the period of February 1951 to March 
1951.  The veteran has reported 
inpatient treatment during this period 
at a military hospital in Fairbanks, 
Alaska, for a lung condition and for an 
appendectomy.  If no service records 
can be found, or if they have been 
destroyed, specific confirmation of 
that fact should be obtained. 

3.  The RO should obtain and associate 
with the claims folder all of the 
veteran's treatment records from the 
VAMC in Albuquerque, New Mexico, 
dealing with a lung disorder, 
specifically medical records dated in 
November 2001.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file and the 
veteran should be so informed.  
  
4.  The RO should schedule the veteran 
for a VA examination at the appropriate 
VA medical facility.  The examiner 
should be asked to ascertain whether 
the veteran currently has a discernible 
appendectomy scar and, if so, to 
describe any residual manifestations, 
such as tenderness or pain at the site 
of the scar.  The examiner's attention 
should be directed to the November 1952 
discharge examination report, which 
noted an appendectomy scar.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




